DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-14, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng. (US 2019/0379506).
Regarding claims 1, 29, Cheng teaches a method for wireless communications at a user equipment (UE), comprising ([0005]-[0007]): receiving, from a base station, an indication of one or more measurements to be performed by the UE for determination of transmit receive point (TRP) candidates for communications between the UE and a plurality of TRPs associated with one or more base stations (i.e. a method performed by a User Equipment (UE) includes receiving TRP information from a Base Station (BS), and communicating with a plurality of TRPs based on the TRP information, where the TRP information identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources, and where the TRP information includes at least one of a plurality of TRP Identifiers (IDs) [0006].. a DL preemption indicator may include CORESET IDs as the TRP information [0051].., a UE may perform CSI reporting/measurement based on the TRP information [0055], [0059], [0079]-[0080]); performing, based at least in part on the indication, the one or more measurements on each TRP of the plurality of TRPs associated with the one or more base stations (i.e., a UE may perform CSI reporting/measurement based on the TRP information. For example, a UE (e.g., the UE 108 shown in FIG. 1) may transmit Uplink Control Information (UCI) including a CSI report to a BS (e.g., the BS 106 shown in FIG. 1), where the CSI report may include multiple measurement results, and each of the measurement results may include a CSI-RS Resource Indicator (CRI) and a measurement parameter set corresponding to the CRI [0046]-[0047], [0055]], [0058); and transmitting, to the one or more base stations, a report based at least in part on the one or more measurements, the report being associated with one or more TRP candidates of the plurality of TRPs for communication with the UE (i.e., the UE may measure and generate a CSI report by assuming the CSI-RS resources indicated in the CSI resource setting are transmitted from multiple TRPs [0055]-[0056], [0058]-[0059]).
Regarding claim 2, Cheng teaches identifying the one or more TRP candidates based at least in part on the one or more measurements (i.e., the UE may be configured with a TRP mapping table (e.g., included in the TRP information) to identify the TRP(s) that transmits the DL RS(s) [0077]).
Regarding claim 3, Cheng teaches identifying the one or more TRP candidates based at least in part on one or more timings associated with the one or more TRPs (i.e., [0050] The TRP information may help a UE to identify the correspondence between multiple TRPs and DL RS resources such as Synchronization Signal Blocks (SSBs),... With the TRP information, the UE may know from which base station/TRP the 
Regarding claim 4, Cheng further teaches transmissions from the one or more TRP candidates are configured for simultaneous reception at the UE (i.e., the UE's capability supports a simultaneous transmission function (e.g., the UE is able to transmit multiple PUCCHs at the same time), the UE may select multiple activated UL beams as the particular spatial relation information indicators for PUCCH transmission [0062], [0085]-[0086]). 
Regarding claim 5, Cheng further teaches identifying the one or more TRP candidates based at least in part on the one or more measurements comprises: identifying the one or more TRP candidates based at least in part on one or more timing differences between the one or more TRPs ([0051], [0074], [0085]). 
Regarding claim 6, Cheng further teaches determining a ranking associated with each TRP of the plurality of TRPs, wherein the one or more TRP candidates are identified based at least in part on the ranking associated with each TRP ([0055], [0086]). 
Regarding claim 7, Cheng further teaches determining the ranking associated with each TRP comprises: determining the ranking associated with each TRP based at least in part on the one or more measurements associated with each TRP ([0055], [0086]-[0087]). 
Regarding claim 8, Cheng further teaches determining the ranking associated with each TRP based at least in part on a capability associated with each TRP ([0055], [0086]-[0087]). 

Regarding claim 17, Cheng further teaches receiving, from a base station, an indication of the plurality of TRPs associated with the base station (i.e., multiple TRPs (e.g., the TRPs 102 and 104) may be placed at different locations and communicate with a UE (e.g., the UE 108 [0046]-[0047]). 			                              .                                               	 
Claims 20-26, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2019/0268782).
Regarding claims 20, 30, Martin teaches method for wireless communications at a base station, comprising: transmitting, to a user equipment (UE), an indication of one or more measurements to be performed by the UE for communications between the UE and the base station (i.e., device performs measurements transmitted from infrastructure equipment [0007]); receiving, from the UE, a report based at least in part on the one or more measurements performed by the UE, the report being associated with one or more transmit receive point (TRP) candidates of a plurality of TRPs for communication with the UE (i.e., the UE reports measurements to the network [0050]-[0051]); selecting, based at least in part on the report, a TRP of the one or more TRP candidates for communication with the UE (i.e., the network selects the TRP based on the measurements [0089]); and transmitting, to the UE, a TRP indication indicating the selected TRP for communication with the UE (i.e., the wireless communications network is more likely to direct the UE 12 to handover to a TRP with a larger number of beams ([0089]-[0090]).

Regarding claims 22, Martin further teaches receiving the report comprises: receiving a ranking for each TRP of the one or more TRP candidates, and wherein selecting the TRP for communication with the UE comprises selecting the TRP based at least in part on the ranking associated with each TRP of the one or more TRPs ([0168], [0127], [0140]).
Regarding claims 23, Martin further teaches transmitting, to the UE, an indication of the plurality of TRPs on which the one or more measurements are to be performed (i.e., the wireless communications network is more likely to direct the UE 12 to handover to a TRP with a larger number of beams ([0089]-[0090]).
Regarding claims 24, Martin further teaches transmitting, to the UE, an indication of a number of TRPs to identify as TRP candidates, wherein the one or more TRP candidates comprises the number of TRP candidates ([0051]). 
Regarding claims 24, Martin further teaches transmitting an indication of a timing measurement ([0041]-[0042]).
Regarding claims 25, Martin further teaches transmitting the indication of the one or more measurements comprises: transmitting an indication of a timing measurement.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Tooher et al. (US 2020/0305038).
Cheng teaches all the limitations above except and performing an L1 measurement on each TRP.
However, the preceding limitation is known in the art of communications. Tooher teaches network may indicate the need to perform L3 based handover e.g. via a handover command message or L2 reset command, a WTRU may then reset the L2 context, flush HARQ buffers and transmit a L3 re-establishment message or handover complete message ([0315]-[0316]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in order to perform L3 based handover if the target TRP belongs to a non-serving TRPG
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0268782) in view of Tooher et al. (US 2020/0305038).

However, the preceding limitation is known in the art of communications. Tooher teaches upon reception of multiple TRPs, the WTRU may select one or more based on measurements, a signature sequence of the TRP transmitting the RAR, WTRU context sharing, timing of reception of RAR, TRP capabilities ([0260]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Martin in order to prioritize a TRPs whose capabilities better match the WTRU’s requirement.
Regarding claims 28, Martin further teaches all the limitations above except transmitting the indication of the one or more measurements via RRC signaling ([0047]).
However, the preceding limitation is known in the art of communications. Tooher teaches radio resource control (RRC) ([0103]). Tooher further teaches enabling the network to manage available radio resources assigned to different WTRUs  ([0274]-[0275]]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Martin in order to optimize the sharing radio resources).
Claims 1, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen IV et al. (US 2019/0319686).
Regarding claims 1, 29, Chen teaches a method for wireless communications at a user equipment (UE), comprising ([0092]-[0105]): receiving from the base station, an indication of one or more measurements to be performed by the UE for determination of transmit receive point (TRP) candidates for communications between the UE and a .
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 

However, the Examiner disagrees with the preceding assertion, and maintains that the claimed invention reads on Cheng as follows: receiving from a Base Station (BS) TRP information which identifies/indicates identifies a correspondence between the plurality of TRPs and a plurality of Downlink (DL) Reference Signal (RS) resources wherein the TRP information includes at least one of a plurality of TRP Identifiers (IDs) [0006], a DL preemption indicator may include CORESET IDs as the TRP information [0051], and the UE may perform CSI reporting/measurement based on the TRP information [0055], a UE (e.g., the UE 108 shown in FIG. 1) may transmit Uplink Control Information (UCI) including a CSI report to a BS (e.g., the BS 106 shown in FIG. 1), where the CSI report may include multiple measurement results, and each of the measurement results may include a CSI-RS Resource Indicator (CRI) and a measurement parameter set corresponding to the CRI [0046]-[0047], [0055], [0058); and the UE may measure and generate a CSI report by assuming the CSI-RS resources indicated in the CSI resource setting are transmitted from multiple TRPs [0055]-[0056], [0058]-[0059]). Therefore, for at least these reasons, the rejections of claims 1 and 29 are maintained as recited in the office action above.
The Applicant further argues that Chen IV ]} [0079], Thus, Chen IV discusses that the UE receives a general mobility set identifying surrounding TRPs, cells, or UE/TRP beams within the network. The UE then makes measurements of those TRPs, cells, or UE/TRP beams. While Chen IV may mention making measurements of communications with various beams, Chen IV does not discuss steps prior to the UE performing measurements that would suggest that the UE receives “from a base station, an indication of one or more measurements to be performed” as recited in amended independent claim 1. Rather, Chen IV discusses that the UE receives a list of identifiers.
However, the Examiner disagrees with the preceding arguments. Prior to performing, Chen IV teaches obtaining from an entity managing operation of a first radio access network such as a BS/gNB a list of beams, the UE makes measurements of communications conditions with various beams within the general. The UE may then keep a more specific list of preferred beams.., the UE may report the change in conditions in response to a signal dropping below or rising above, a given threshold, or 
The Applicant further argues that Martin fails to teach “transmitting, to a user equipment (UE), an indication of one or more measurements to be performed by the UE,” as recited in independent claims 20 and 30. However, the Examiner disagrees with the preceding assertion and maintains that the claim limitation reads on Martin as follow: a device performs measurements transmitted from infrastructure equipment [0007]); the network chooses to serve the UE with the strongest beam, based on measurements performed by the UE. Therefore the network hands the UE 12 over (cell change) at point B (Cell 1 to Cell 2, Beam(1.2) to Beam(2.1)), and soon after performs another handover at point B1 (Cell 2 to Cell 1, Beam(2.1) to Beam(1.1))[0045], a second scenario in which the network instructs the UE to hand over from one TRP to another (corresponding to signal quality) ([0050]). Based the preceding citations, the network instruct the UE how to behave. Therefore, the rejection is maintained as recited above.
The Applicant further argues that Cheng fails to teach identifying the one or more TRP candidates based at least in part on one or more timings associated with the one or more TRPs. The Examiner disagrees and maintains the limitation read on the TRP information may help a UE to identify the correspondence between multiple TRPs and 
The Applicant further argues that claims 2, 4-14, 16-19, and 21-29 are allowable based on their dependencies. The Examiner maintains the rejection for the same recited above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case
in the same field of endeavor, both Cheng and Tooher teach performing measurements on a transmit receive point. Tooher teaches network may indicate the need to perform L3 based handover e.g. via a handover command message or L2 reset command, a WTRU may then reset the L2 context, flush HARQ buffers and transmit a L3 re-establishment message or handover complete message ([0315]-[0316]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Tooher within the system of Cheng in order to perform L3 based handover if the target TRP belongs to a non-serving TRPG. The .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643